In a proceeding under article 78 of the Civil Practice Act, order dated November 27, 1945, granting reargument and on reargmnent resettling order dated June 29, 1945, insofar as appealed from, unanimously affirmed, with $50 costs and disbursements. Order dated October 10, 1946, denying petitioner’s motion to compel the County Treasurer of Suffolk County to issue another and further deed to petitioner and to assign certain alleged tax liens, unanimously affirmed, without costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Nolan and Sneed, JJ. [185 Misc. 953.]